Name: Commission Regulation (EU) 2015/924 of 8 June 2015 amending Regulation (EU) No 321/2013 concerning the technical specification for interoperability relating to the Ã¢ rolling stock Ã¢  freight wagonsÃ¢ subsystem of the rail system in the European Union (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  EU institutions and European civil service;  land transport;  technology and technical regulations
 Date Published: nan

 17.6.2015 EN Official Journal of the European Union L 150/10 COMMISSION REGULATION (EU) 2015/924 of 8 June 2015 amending Regulation (EU) No 321/2013 concerning the technical specification for interoperability relating to the rolling stock  freight wagons subsystem of the rail system in the European Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council (2) requires the European Railway Agency (the Agency) to ensure that technical specifications for interoperability (the TSIs) are adapted in line with technical progress, market trends and social requirements and to propose to the Commission the amendments to the TSIs which it considers necessary. (2) In Decision C(2007)3371 of 13 July 2007, the Commission gave the Agency a framework mandate to perform certain activities under Council Directive 96/48/EC (3) and Directive 2001/16/EC of the European Parliament and of the Council (4). Under the terms of that framework mandate, the Agency was requested to revise the TSI on freight wagons provided for in Commission Regulation (EU) No 321/2013 (5). (3) On 21 January 2014, the Agency issued an advice on extension of the GE  marking of wagons (ERA-ADV-2014-1). (4) On 21 May 2014, the Agency issued a recommendation on amendments to the TSI on assessment by notified body of composite brake blocks (ERA-REC-109-2014-REC). (5) Regulation (EU) No 321/2013 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in conformity with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 321/2013 is amended as follows (1) In Article 3, the following point (c) is inserted: (c) with regards to the marking GE  as depicted in point 5 of Appendix C of the Annex, wagons of the existing fleet which have been authorised in accordance with Commission Decision 2006/861/EC as amended by Decision 2009/107/EC or with Decision 2006/861/EC as amended by Decisions 2009/107/EC and 2012/464/EU and meeting the conditions set out in point 7.6.4 of Decision 2009/107/EC may receive this marking GE  without any additional third party assessment or new authorisation for placing in service. The use of this marking in wagons in operation remains under the responsibility of the railway undertakings. (2) The following Articles 8a, 8b and 8c are inserted: Article 8a 1. Notwithstanding the provisions in Section 6.3 of the Annex, an EC certificate of verification may be issued for a subsystem containing components corresponding to the friction element for wheel tread brakes  interoperability constituent that does not have an EC declaration of conformity during a transition period of 10 years after the date of application of this Regulation, if the following conditions are met: (a) the component was manufactured before the date of application of this Regulation; and (b) the interoperability constituent has been used in a subsystem that had been approved and placed in service in at least one Member State before the date of application of this Regulation. 2. The production, upgrade or renewal of any subsystem using non-certified interoperability constituents shall be completed, including granting authorisation for placing in service of the subsystem, before the transition period set out in paragraph 1 expires. 3. During the transition period set out in paragraph 1: (a) the reasons for non-certification of any interoperability constituents shall be properly identified in the verification procedure for the subsystem referred to in paragraph 1; and (b) national safety authorities shall report in their annual report, as referred to in Article 18 of Directive 2004/49/EC, on the use of non-certified friction element for wheel tread brakes  interoperability constituents in the context of authorisation procedures. Article 8b 1. Until the expiry of their current approval period, friction element for wheel tread brakes  interoperability constituents listed in Appendix G of the Annex do not need to be covered by an EC declaration of conformity. During this period, friction elements for wheel tread brakes  listed in Appendix G of the Annex shall be deemed to be compliant with this Regulation. 2. After their current approval period expires, friction element for wheel tread brakes  interoperability constituents listed in Appendix G of the Annex shall be covered by EC declaration of conformity. Article 8c 1. Notwithstanding the provisions in Section 6.3 of the Annex, an EC certificate of verification may be issued for a subsystem containing components corresponding to the friction element for wheel tread brakes  interoperability constituent that does not have an EC declaration of conformity during a transition period of 10 years after the expiry of the approval period of the interoperability constituent, if the following conditions are met: (a) the component was manufactured before the expiry of the approval period of the interoperability constituent; and (b) the interoperability constituent has been used in a subsystem that had been approved and placed in service in at least one Member State before the expiry of its approval period. 2. The production, upgrade or renewal of any subsystem using non-certified interoperability constituents shall be completed, including granting authorisation for placing in service of the subsystem, before the transition period set out in paragraph 1 expires. 3. During the transition period set out in paragraph 1: (a) the reasons for non-certification of any interoperability constituents shall be properly identified in the verification procedure for the subsystem referred to in paragraph 1; and (b) the national safety authorities shall report in their annual report, as referred to in Article 18 of Directive 2004/49/EC, on the use of non-certified friction element for wheel tread brakes  interoperability constituents in the context of authorisation procedures. (3) The following Article 9a is inserted: Article 9a The EC-type or EC design examination certificate for the friction element for wheel tread brakes  interoperability constituent shall be valid for 10 years. During that period, new constituents of the same type may be placed on the market on the basis of an EC declaration of conformity that refers to this EC-type or EC design examination certificate. (4) In Article 10, paragraph 1 is replaced by the following: 1. The Agency shall publish on its website the list of fully approved composite brake blocks for international transport referred to in Appendix G of the Annex, for the period in which these brake blocks are not covered by EC declarations. (5) The following Article 10a is inserted: Article 10a 1. In order to keep pace with technological progress, innovative solutions may be required that do not comply with the specifications set out in the Annex and/or for which the assessment methods set out in the Annex cannot be applied. In that case, new specifications and/or new assessment methods associated with those innovative solutions shall be developed. 2. Innovative solutions may be related to the rolling stock  freight wagons  subsystem, its parts and its interoperability constituents. 3. If an innovative solution is proposed, the manufacturer or his authorised representative established within the Union shall declare how it deviates from or complements the relevant provisions of this TSI and shall submit the deviations to the Commission for analysis. 4. The Commission shall deliver an opinion on the innovative solution proposed. If this opinion is positive, the appropriate functional and interface specifications and the assessment method, which must be included in the TSI in order to allow the use of this innovative solution, shall be developed and subsequently integrated in the TSI during the revision process carried out pursuant to Article 6 of Directive 2008/57/EC. If the opinion is negative, the innovative solution proposed shall not be applied. 5. Pending the review of the TSI, the positive opinion delivered by the Commission shall be considered an acceptable means of compliance with the essential requirements of Directive 2008/57/EC and may therefore be used for the assessment of the subsystem. (6) The Annex to Regulation (EU) No 321/2013 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 8 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 18.7.2008, p. 1. (2) Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European railway agency (OJ L 164, 30.4.2004, p. 1). (3) Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (OJ L 235, 17.9.1996, p. 6). (4) Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (OJ L 110, 20.4.2001, p. 1). (5) Commission Regulation (EU) No 321/2013 of 13 March 2013 concerning the technical specification for interoperability relating to the subsystem rolling stock  freight wagons of the rail system in the European Union and repealing Decision 2006/861/EC (OJ L 104, 12.4.2013, p. 1). ANNEX The Annex to Regulation (EU) No 321/2013 (WAG TSI) is amended as follows: (1) In Chapter 3 Essential requirements, the following row is inserted in Table 1 below the row containing the text 4.2.4.3.4 in the cell in the Point column: 4.2.4.3.5 Friction elements for wheel tread brakes 1.1.1, 1.1.2, 1.1.3, 2.4.1 2.4.3 (2) Chapter 4 Characterisation of the subsystem is amended as follows: (a) in point 4.2.1, the third subparagraph is deleted; (b) the following point 4.2.4.3.5 is inserted: 4.2.4.3.5. Friction elements for wheel tread brakes The friction element for wheel tread brakes (i.e. brake block) generates brake forces by friction when engaged with the wheel tread. If wheel tread brakes are used the characteristics of the friction element shall contribute reliably to achieving the intended brake performance. The demonstration of conformity is described in point 6.1.2.5 of this TSI. (3) Chapter 5 Interoperability constituents is amended as follows: (a) section 5.2 is replaced by the following: 5.2. Innovative solutions As stated in Article 10a, innovative solutions may require new specifications and/or new assessment methods. Such specifications and assessment methods shall be developed using the process described in point 6.1.3 whenever an innovative solution is envisaged for an interoperability constituent.; (b) the following point 5.3.4a is added: 5.3.4a. Friction element for wheel tread brakes The friction element for wheel tread brakes shall be designed and assessed for an area of use defined by:  dynamic friction coefficients and their tolerance bands,  minimum static friction coefficient,  maximum permitted brake forces applied on the element,  suitability for train detection by systems based on track circuits,  suitability for severe environmental conditions. A friction element for wheel tread brakes shall comply with the requirements defined in point 4.2.4.3.5. These requirements shall be assessed at IC level. (4) Chapter 6 Conformity assessment and EC verification is amended as follows: (a) in Table 8, the following new row is added below the row containing the text Module CH1: Module CV Type validation by in-service experience (suitability for use) (b) Table 9 is amended as follows: Table 9 Modules to be applied for interoperability constituents Point Constituent Modules CA1 or CA2 CB + CD CB + CF CH CH1 CV 4.2.3.6.1 Running gear X X X Running gear  established X X 4.2.3.6.2 Wheelset X (*) X X X (*) X 4.2.3.6.3 Wheel X (*) X X X (*) X 4.2.3.6.4 Axle X (*) X X X (*) X 4.2.4.3.5 Friction element for wheel tread brakes X (*) X X X (*) X X (**) 5.3.5 Rear-end signal X X (c) the following point 6.1.2.5 is inserted below point 6.1.2.4: 6.1.2.5. Friction elements for wheel tread brakes The demonstration of conformity of friction elements for wheel tread brakes shall be carried out by determining the following friction element properties in accordance with the European Railway Agency (ERA) technical document ERA/TD/2013-02/INT version 2.0 of XX.XX.2014 published on the ERA website (http://www.era.europa.eu):  dynamic friction performance (chapter 4);  static friction coefficient (chapter 5);  mechanical characteristics including properties in respect to shear strength test and flexural strength test (chapter 6). Demonstration of the following suitabilities shall be carried out in accordance with chapters 7 and/or 8 of the ERA technical document ERA/TD/2013-02/INT version 2.0 of XX.XX.2014 published on the ERA website (http://www.era.europa.eu), if the friction element is intended to be suitable for:  train detection by systems based on track circuits; and/or  severe environmental conditions. If a manufacturer does not have sufficient return of experience (according with its own judgement) for the proposed design, the type validation by in-service experience procedure (module CV) shall be part of the assessment procedure for suitability for use. Before commencing in-service tests, a suitable module (CB or CH1) shall be used to certify the design of the interoperability constituent. The in-service tests shall be organised on request from the manufacturer, who must obtain agreement from a railway undertaking that will contribute to such an assessment. The suitability for train detection by systems based on track circuits for friction elements intended to be used in subsystems beyond the scope set out in chapter 7 of the ERA technical document ERA/TD/2013-02/INT version 2.0 of XX.XX.2014 published on the ERA website (http://www.era.europa.eu) may be demonstrated using the procedure for innovative solutions described in point 6.1.3. The suitability for severe environmental conditions by a dynamometer test for friction elements intended to be used in subsystems beyond the scope set out in clause 8.2.1 of the ERA technical document ERA/TD/2013-02/INT version 2.0 of XX.XX.2014 published on the ERA website (http://www.era.europa.eu) may be demonstrated using the procedure for innovative solutions described in point 6.1.3. (d) point 6.1.3 is replaced by the following: 6.1.3. Innovative solutions If an innovative solution referred to in Article 10a is proposed for an interoperability constituent, the manufacturer or his authorised representative established within the Union shall apply the procedure set out in Article 10a. (e) in point 6.2.2.3, the third subparagraph is replaced by the following: As an alternative to performing on-track tests on two different rail inclinations, as set out in clause 5.4.4.4 in EN 14363:2005, tests may be carried out on only one rail inclination, if it is demonstrated that the tests cover the range of contact conditions as set out in section 1.1 of ERA technical document ERA/TD/2013/01/INT version 1.0 of 11.2.2013 published on the ERA website (http://www.era.europa.eu). (f) point 6.2.3 is replaced by the following: 6.2.3. Innovative solutions If an innovative solution referred to in Article 10a is proposed for the rolling stock  freight wagons  subsystem, the applicant shall apply the procedure set out in Article 10a. (5) In chapter 7 Implementation, point 7.1.2(j), the second sentence is deleted. (6) In Appendix A, the last row of Table A.1 is deleted. (7) Appendix C is amended as follows: (a) in section 9, indent (l) is replaced by the following: (l) If the brake system requires a friction element for wheel tread brakes  interoperability constituent, the interoperability constituent shall, in addition to the requirements of point 6.1.2.5, comply with UIC leaflet 541-4:2010. The manufacturer of the friction element for wheel tread brakes, or his authorised representative established within the Union, shall in that case obtain the UIC approval. (b) in section 14, the second subparagraph is replaced by the following: With regard to the use of wheel tread brake systems, this condition is deemed to be met if the friction element for wheel tread brakes  interoperability constituent is, in addition to the requirements of point 6.1.2.5, compliant with UIC leaflet 541-4:2010, and if the wheel:  is assessed in accordance with point 6.1.2.3; and  fulfils the conditions of Section 15 of Appendix C. (8) Appendix D is amended as follows: (a) the following rows are inserted below the row containing the text Parking brake | 4.2.4.3.2.2 in the cell in the Characteristics to be assessed column: Friction elements for wheel tread brakes 4.2.4.3.5   6.1.2.5 ERA technical document ERA/TD/2013-02/INT version 2.0 of XX.XX.2014 All (b) the row containing the text EN 15551:2009+A1:2010 in the cell in the References to mandatory Standard column is replaced by the following: EN 15551:2009+A1:2010 6.2, 6.2.3.1 (c) the following row is inserted below the row containing the text UIC leaflet 542:2010 in the cell in the References to mandatory Standard column: UIC 541-4:2010 all (9) In Appendix E, section 1, the first subparagraph is replaced by the following: The colour of tail lamps shall be in accordance with clause 5.5.3 of EN 15153-1:2013. (10) In Appendix F, the following row is inserted below the row with text Wheel slide protection (WSP) in the cell in the Element of the Rolling Stock sub-system column: Friction elements for wheel tread brakes 4.2.4.3.5 X X X 6.1.2.5 (*) Modules CA1, CA2 or CH may be used only in the case of products placed on the market, and therefore developed, before the entry into force of this TSI, provided that the manufacturer demonstrates to the NoBo that design review and type examination were performed for previous applications under comparable conditions, and are in conformity with the requirements of this TSI; this demonstration shall be documented, and is considered as providing the same level of proof as module CB or design examination according to module CH1. (**) Module CV shall be used in case the manufacturer of friction element for wheel tread brakes has no sufficient return of experience (according to its own judgment) for the proposed design